 Case 19-61608-grs           Doc 720      Filed 07/07/20 Entered 07/07/20 08:58:10                    Desc Main
                                          Document     Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF KENTUCKY
                                                     )
In re:                                               )   Chapter 11
                                                     )
AMERICORE HOLDINGS, LLC, et al.,1                    )   Case No. 19–61608-grs
                                                     )
                                  Debtors.           )   Jointly Administered
                                                     )
                                                     )   Honorable Gregory R. Schaaf
                                                     )

                         NOTICE OF ANTICIPATED FILING OF INTERIM
                         REPORT BY THE PATIENT CARE OMBUDSMAN

          PLEASE TAKE NOTICE that on January 21, 2020, Suzanne Koenig was appointed by

  the Office of the United States Trustee as the Patient Care Ombudsman in the above-captioned

  Chapter 11 cases pursuant to an Order of the United States Bankruptcy Court for the Eastern

  District of Kentucky dated December 31, 2019.

          PLEASE TAKE FURTHER NOTICE that the Patient Care Ombudsman will be filing

  her next written report as required by 11 U.S.C. § 333 (the “Report”) with the Court on or

  before 11:59 p.m. (Eastern Time) on July 20, 2020; and, as required by Federal Rule of

  Bankruptcy Procedure 2015.1, hereby gives notice of the anticipated filing of the Report.

          PLEASE TAKE FURTHER NOTICE that if you would like a copy of the Report, it

  will be posted at each of St. Alexius Hospital and Izard County Medical Center, will be available

  on the Court’s website, or you may contact the following person (who will provide a copy free of

  charge):



  1
           The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification
  numbers in parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health
  Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799);
  Ellwood Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical
  Center, LLC (3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius
  Hospital Corporation #1 (2766).
Case 19-61608-grs       Doc 720   Filed 07/07/20 Entered 07/07/20 08:58:10     Desc Main
                                  Document     Page 2 of 2



                              Robyn Warren, Legal Assistant
                          SAUL EWING ARNSTEIN & LEHR LLP
                             1201 N. Market Street, Suite 2300
                                      P.O. Box 1266
                                  Wilmington, DE 19899
                               Telephone: (302) 421-6839
                                Facsimile: (302) 421-6813
                              Email: robyn.warren@saul.com

Dated: July 6, 2020                       SAUL EWING ARNSTEIN & LEHR LLP

                                       By: /s/ John D. Demmy
                                          John D. Demmy (DE Bar No. 2802)
                                          1201 N. Market Street, Suite 2300
                                          P.O. Box 1266
                                          Wilmington, DE 19899
                                          Telephone: (302) 421-6848
                                          Facsimile: (302) 421-5881
                                          Email: john.demmy@saul.com

                                          Counsel for the Patient Care Ombudsman




                                            -2-
36649181.1 07/07/2020
